Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 1, 2021 is acknowledged. 
3.	Claims 1-8 are pending in this application.
4.	Claims 2, 4 and 6-8 are cancelled by Examiner’s amendment set forth herein.
5.	Claims 1, 3 and 5 are amended and allowed in this office action.

Foreign Priority
6.	Foreign priority document CHINA 201910514282.X (filing date of 6/14/2019) was submitted on January 28, 2020. Examiner acknowledges that certified copy of foreign priority document has been submitted.

Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to claim 5 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al (US Patent No. 5538861), is hereby withdrawn in view of Applicant’s amendment to the claim.

11.	Rejection of claims 1, 3 and 5 under 35 U.S.C. 103 as being unpatentable over Schneider et al (US Patent No. 5538861) in view of Sayama et al (Toxicology Pathology, 2018, 46(2): 193-201), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1, 3 and 5 under 35 U.S.C. 103 as being unpatentable over Hammonds et al (US Patent No. 6211142) in view of Sayama et al (Toxicology Pathology, 2018, 46(2): 193-201), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Boris Matvenko on February 9, 2021.

Claims 1-8 have been amended as follows: 

consists of SEQ ID NO: 1.

2. (Cancelled)

3. (Currently amended) A drug for enhancing the phagocytic functions of retinal pigment epithelium, wherein the drug comprises the active peptide of claim 1.

4. (Cancelled)

5. (Currently amended) The drug according to claim 3, wherein the drug further comprises c-mer proto-oncogene tyrosine kinase.

6.-8. (Cancelled)

Claims 1, 3 and 5 are allowed.

REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: An active peptide for enhancing the phagocytic functions of retinal pigment epithelium, wherein the amino acid sequence of the active peptide consists of SEQ ID NO: 1 is both novel and unobvious over the cited prior art. A drug comprising the active peptide of SEQ ID .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1, 3 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654